DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2021 has been entered.

Response to Amendment
The Amendments filed on 01/20/2021 has been entered. Claims 2-8, 18 have been previously cancelled. Claims 9-17, 19-20, 22-24 are currently cancelled. Claims 25-26 have been newly added. Claims 1, 21, 25-26 are currently pending in the Application. The Applicant’s amendments are in response to the Final Office Action mailed on 10/20/2020. 

Claim Objections
Claims 1, 25-26 are objected to because of the following informalities:  
Claim 1 last limitation recites “wherein the correcting is performed using neighboring pixel of the wrapping region ….”. The Examiner believes the bolded term is a typo and should be replaced with “wherein the correcting is performed using neighboring pixel of the warping region”. If not, it creates a 112(b) indefiniteness issue regarding lack of antecedent basis. Same issue exists in claims 25 and 26 as well.
Claim 1 “wherein” clause should be preceded by a punctuation mark (, or ;).
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 21, 25-26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications 
The amended claim 1 now recites “generating a corrected warping region by correcting a pixel of the warping region; wherein the correcting is performed using neighboring pixel of the wrapping region and the global motion information”. The Examiner, after careful review of the original disclosure, finds mention of global information and generating “the WRP (Warped Reference Picture) using the global motion information and the reference picture” as described in P72, L7-8, however, the Examiner could not find any disclosure of “generating a corrected warping region by correcting a pixel of the warping region”. The original disclosure is silent about any kind of “correction” of the warping region. Because of the silence of the disclosure regarding “correction” of the warping region, the Examiner also could not find any recitation relating to the amended limitation “wherein the correcting is performed using neighboring pixel of the wrapping region and the global motion information”. This has created a new matter situation that lacks written description in the original disclosure. Similar issue exits in claims 25 and 26. All other claims under this rejection either directly or indirectly dependent on the rejected base claim(s). For written description, the specification as filed must describe the claimed invention in sufficient detail so that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention. A claim may lack written description when the claim defines the invention in functional language specifying a desired result but the specification does not sufficiently identify how the inventor has devised the function to be performed or result achieved. For software, this can occur when the algorithm or steps/procedure for performing the computer function are not explained at all or are not explained in sufficient detail.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 21, 25-26 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Puri et al. (US PGPub 2017/0013279 A1).

Regarding claim 1 (Currently Amended), Puri et al. teach a method of decoding an image (Figs. 2, 3b, 7, 9, 19, 25, 33, 34 (ref. numeral 200) show various subsystem of a decoding method), the method comprising: 
obtaining global motion information ([0216], L14-23; It teaches the global motion estimator 815 obtains the global motion parameters to create morphed or warped reference picture); 
generating, on the basis of the global motion information, a warping region ([0285], L1-6; It teaches generating warped region-layer based on dominant motion compensation parameters, which is the global motion parameters. In [0298], L13-23 in view of Fig. 27, it also shows how the warped regions within the reference frame are determined based on the global motion parameters. See also Fig. 11 with corresponding description in [0237]-[0240], as to how the global motion information contributes to the generation of warped regions in a frame); and 
generating a corrected warping region by correcting a pixel of the warping region ([0250], Figs. 14-16; It teaches how the correction of the morphed or warped frame region 1402 1500, by copying pixels from different edges. See [0285], L17-34 for the description of the process of generating and padding a warped reference frame)
wherein the correcting is performed using neighboring pixel of the wrapping region and the global motion information ([0302], L8-16; It teaches how the global motion compensation generator 1904 corrects the warped reference frame regions by averaging the pixels in the overlapped region and filling any holes in the warped region by averaging the neighboring pixel information. See also [0299] in view of Fig. 26).

Regarding claim 21 (Currently Amended), Puri et al. teach the method of claim 1, wherein the global information includes affine transform information ([0046], L15-22; It teaches the global motion includes affine transform, where the affine transform process is described in [0253]).  

Regarding claim 25 (New), Puri et al. teach a method of encoding an image (Figs. 1, 3a, 6, 8, 18, 24, 32, 34 (ref. numeral 100) show various subsystem of an encoding method), the method comprising: 
determining global motion information ([0216], L14-23; It teaches the global motion estimator 815 obtains the global motion parameters to create morphed or warped reference picture); 
generating, on the basis of the global motion information, a warping region ([0285], L1-6; It teaches generating warped region-layer based on dominant motion compensation parameters, which is the global motion parameters. In [0298], L13-23 in view of Fig. 27, it also Fig. 11 with corresponding description in [0237]-[0240], as to how the global motion information contributes to the generation of warped regions in a frame); and 
generating a corrected warping region by correcting a pixel of the warping region ([0250], Figs. 14-16; It teaches how the correction of the morphed or warped frame region 1402 is done by padding the region outside of the warped region but inside of the padded rectangle 1500, by copying pixels from different edges. See [0285], L17-34 for the description of the process of generating and padding a warped reference frame), 
wherein the correcting is performed using neighboring pixel of the wrapping region and the global motion information ([0302], L8-16; It teaches how the global motion compensation generator 1904 corrects the warped reference frame regions by averaging the pixels in the overlapped region and filling any holes in the warped region by averaging the neighboring pixel information. See also [0299] in view of Fig. 26).

Regarding claim 26 (New), Puri et al. teach A non-transitory computer readable recording medium storing a bitstream generated by a method of encoding an image ([0427]), the method comprising: 
determining global motion information ([0216], L14-23; It teaches the global motion estimator 815 obtains the global motion parameters to create morphed or warped reference picture); 
generating, on the basis of the global motion information, a warping region ([0285], L1-6; It teaches generating warped region-layer based on dominant motion compensation parameters, which is the global motion parameters. In [0298], L13-23 in view of Fig. 27, it also Fig. 11 with corresponding description in [0237]-[0240], as to how the global motion information contributes to the generation of warped regions in a frame); and 
generating a corrected warping region by correcting a pixel of the warping region ([0250], Figs. 14-16; It teaches how the correction of the morphed or warped frame region 1402 is done by padding the region outside of the warped region but inside of the padded rectangle 1500, by copying pixels from different edges. See [0285], L17-34 for the description of the process of generating and padding a warped reference frame), 
wherein the correcting is performed using neighboring pixel of the wrapping region and the global motion information ([0302], L8-16; It teaches how the global motion compensation generator 1904 corrects the warped reference frame regions by averaging the pixels in the overlapped region and filling any holes in the warped region by averaging the neighboring pixel information. See also [0299] in view of Fig. 26).

Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

2. “GLOBAL MOTION SEGMENTATION FOR MID-LEVEL REPRESENTATION OF MOVING IMAGES” - T. Saito; T. Komatsu; Y. Akimoto; Proceedings, International Conference on Image Processing; Date of Conference: 23-26 Oct. 1995.
3. “VIDEO CODING METHOD AND APPARATUS” – Ahn et al., US PGPub 2019/0082179 A1.
4. “GLOBAL MOTION ESTIMATION IMAGE CODING AND PROCESSING” – Kumar et al., US PGPub 2005/0094852 A1.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 9AM-6PM, Alternate FRIDAYS, EST. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/Mainul Hasan/
Primary Examiner, Art Unit 2485